Case 19-09610   Doc 12   Filed 04/15/19 Entered 04/15/19 17:12:30   Desc Main
                           Document     Page 1 of 4
Case 19-09610   Doc 12   Filed 04/15/19 Entered 04/15/19 17:12:30   Desc Main
                           Document     Page 2 of 4
Case 19-09610   Doc 12   Filed 04/15/19 Entered 04/15/19 17:12:30   Desc Main
                           Document     Page 3 of 4
Case 19-09610   Doc 12   Filed 04/15/19 Entered 04/15/19 17:12:30   Desc Main
                           Document     Page 4 of 4
